





NATIONS FUND I, LLC

ORIGINAL










MASTER LEASE AGREEMENT







THIS MASTER LEASE AGREEMENT (this "Lease” is made as of July 10,  2014, between
NATIONS FUND I, LLC, its successors and assigns ("Lessor"), and Hll
TECHNOLOGIES, Inc., iits successors and permitted assigns ("Lessee").




Lessee desires to lease from Lessor the equipment and other property (the
"Equipment") described in each Equipment Schedule executed pursuant to this
Lease {each, a "Schedule") incorporating by reference the terms and conditions
of this Lease (the term "Lease" shall also include any Riders to this Lease
entered into with respect to such Schedule). Certain definitions and
construction of certain of the terms used in this Lease are provided in Section
19 hereof.




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Lease agree as follows:




1. AGREEMENT TO LEASE; TERM. This Lease is effective as of the date specified
above. By entering into a Schedule, Lessor leases the Equipment described
therein to Lessee, and Lessee leases such Equipment from Lessor, in each case,
subject to the terms and conditions in this Lease and such Schedule and all of
the other documents and agreements executed in connection herewith
(collectively, the "lease Documents"). Each Schedule, incorporating the terms
and conditions of this Lease, will constitute a separate instrument of lease.
The term of lease with respect to each

item of Equipment leased under a Schedule shall commence on the date of
execution of such Schedule and continue for the term provided in that Schedule.




2.

2.  RENT.  Lessee shall pay Lessor (a) the rental installments ("Basic Rent") as
and when specified in each Schedule, without demand, and {b) all of the other
amounts payable in accordance with this Lease, such Schedule and/or any of the
other Lease Documents ("Other Payments", and together with the Basic Rent,
collectively, the "Rent"). Upon Lessee's execution thereof, the related Schedule
shall constitute a non-cancelable net lease, and Lessee's obligation to pay
Rent, and otherwise to perform its obligations under or with respect to such
Schedule and all of the other Lease Documents, are and shall be absolute and
unconditional and shall not be affected by any circumstances whatsoever,
including any right of setoff, counterclaim, recoupment, deduction, defense or
other right which Lessee may have against Lessor, the manufacturer or vendor of
the Equipment (the "Suppliers”, or anyone else, for any reason whatsoever {each,
an "Abatement"). Lessee agrees that all Rent shall be paid in accordance with
Lessor's or Assignee's written direction.

Time is of the essence. If any Rent is not paid on the due date, Lessee shall
pay a late charge equal to ten (10) percent of the amount in arrears.




3.

3.  REPRESENTATIONS, WARRANTI ES AND AGREEMENTS OF LESSEE. Lessee represents,
warrants and agrees that, as of the effective date of this  ease and of each
Schedule: (a) Lessee has the form of business organization

indicated, and is and will remain duly organized and existing in good standing
under the laws of the state specified, under

Lessee's signature and is duly qualified to do business wherever necessary to
perform its obligations under the Lease Documents,including each jurisdiction in
which the Equipment is or will be located.  Lessee's legal name is as shown in
the preamble of this Lease; and Lessee's Federal Employer Identification Number
and organizational number are as set forth under Lessee's signature. Within the
previous six (6) years, Lessee has not changed its name, done business under any
other name, or merged or been the surviving entity of any merger, except as
disclosed to Lessor in writing. (b) The Lease Documents (1) have been duly
authorized by all necessary action consistent with Lessee's form of
organization, (2) do not require the approval of, or giving notice to, any
governmental authority, (3) do not contravene or constitute a default under any
applicable law, Lessee's organizational documents, or any agreement ,indenture,
or other instrument to which Lessee is   a party or by which it may be bound,
and (4) constitute legal, valid and binding obligations of Lessee enforceable
against Lessee, in accordance with the terms thereof. (c) There are no pending
actions or proceedings to which Lessee is a   party, and there are no other
pending or threatened actions or proceedings of which Lessee has knowledge,
before any court, arbitrator or administrative agency, which, either
individually or in the aggregate, would have a Material Adverse Effect. As used
herein, "Material Adverse Effect" shall mean (i) a materially adverse effect on
the business, condition (financial or otherwise), operations, performance or
properties of Lessee, or on Lessor's rights and remedies under this Lease, or
(ii) a material impairment of the ability of Lessee to perform its obligations
under or remain in compliance with such Schedule or any of the other Lease
Documents. Further, Lessee is not in default under any financial or other





material agreement that, either individually, or in the aggregate, would have a
Material Adverse Effect. (d) All of the Equipment covered by such Schedule is
located solely in the jurisdiction(s) specified in such Schedule. (e) Under the
applicable laws of each such jurisdiction, such Equipment consists (and shall
continue to consist) solely of personal property and not fixtures. Such
Equipment is removable from and is not essential to the premises at which it is
located.

(f) The financial statements of Lessee (copies of which have been furnished to
Lessor) have been prepared in accordance with generally accepted accounting
principles consistently applied ("GAAP"), and fairly present Lessee's financial
condition and the results of its operations as of the date of and for the period
covered by such statements, and since the date of such statements there has been
no material adverse change in such conditions or operations. (g) With respect to
any Collateral, Lessee has good title to, rights in, and/or power to transfer
all of the same.  (h) The Supplier is not an affiliate of Lessee. (i) The Supply
Contract (as such term is hereinafter defined) represents an arms' length
transaction and the purchase price for the Equipment specified therein is the
amount obtainable in an arms' length transaction between a willing and informed
buyer and a willing and informed seller under no compulsion to sell.




4.

4.  FURTHER ASSURANCES AND OTHER COVENANTS. Lessee agrees as follows: (a) Lessee
will furnish Lessor with (1) Lessee's balance sheet, statement of income and
statement of retained earnings, prepared in accordance with GAAP, certified by a
recognized firm of certified public accountants, within one hundred twenty (120)
days of the close of each fiscal year of Lessee, (2) Lessee's quarterly
financial report certified by the chief financial officer of Lessee, within
sixty (60) days of the close of each fiscal quarter of Lessee, and (3) all of
Lessee's Forms 10-K and 10-Q, if any, filed with the Securities and Exchange
Commission ("SEC") as and when filed (by furnishing these SEC forms, or making
them publicly available in electronic form, in each case, within the time
periods set forth in clauses (1) and (2), Lessee shall be deemed to have
satisfied the requirements of clauses (1), (2) and (3)). (b) Lessee shall obtain
and deliver to Lessor and/or promptly execute or otherwise authenticate any
documents, filings, waivers (including any landlord and mortgagee waivers),
releases and other records, and will take such further action as Lessor may
request in furtherance of Lessor's rights under any of the Lease Documents.
Lessee will deliver to Lessor any additional information reasonably requested by
Lessor relating to the Equipment and/or the general financial condition of
Lessee. Lessee irrevocably authorizes Lessor to file   UCC financing statements
("UCCs"), and other filings with respect to the Equipment or any Collateral.
Without Lessor's prior written consent, Lessee agrees not to file any corrective
or termination statements or partial releases with respect to any UCCs filed by
Lessor pursuant to this Lease. (c) Lessee shall provide written notice to
Lessor: (1) thirty (30) days prior to any change in Lessee's name or
jurisdiction or form of organization; (2) promptly upon the occurrence of any
Event of Default (as defined in Section 15) or event which, with the lapse of
time or the giving of notice, or both, would become an Event of Default (a
"Default"); and (3) promptly upon Lessee becoming aware of any alleged violation
of applicable law relating to the Equipment or this Lease. (d) Lessee has been
advised by Lessor that the USA Patriot Act establishes minimum standards of
account information to be collected and maintained by Lessor, and that to help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account; and specifically,
this means that when Lessee executes this Lease, Lessor may ask for Lessee's
name and address, the date of birth of the officers executing this Lease, and
other information that will allow Lessor to identify Lessee; and that Lessor may
also ask to see the driver's license or other identifying documents of the
officers of Lessee executing this Lease. (e) Lessee is and will remain in full
compliance with all applicable laws including, without limitation, (i) ensuring
that no person who owns a controlling interest in or otherwise controls Lessee
is or shall be (A) listed on the Specially Designated Nationals and Blocked
Person List maintained by the Office of Foreign Assets Control ("OFAC"),
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation, or (B) a
person designated under Sections 1(b). (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders, and (ii) compliance with all applicable Bank Secrecy Act
("BSA") laws, regulations and government guidance on BSA compliance and on the
prevention and detection of money laundering violations.




5.

5.  CONDITIONS PRECEDENT.  Lessor's agreement to purchase and lease any
Equipment under a Schedule, is conditioned upon Lessor's determination that all
of the following have been satisfied: (a) Lessor having received the following,
in form and substance satisfactory to Lessor: (1) evidence as to due compliance
with the insurance provisions of Section 11;(2) UCCs, real property waivers and
all other filings required by Lessor; (3) a certificate of an appropriate
officer of Lessee certifying: (A) resolutions duly authorizing the transactions
contemplated in the applicable Lease Documents, and (B) the incumbency and
signature of the officers of Lessee authorized to execute such documents; (4)
the only manually executed original of the Schedule, and counterpart originals
of all other Lease Documents; (5) all purchase documents pertaining to the
Equipment (collectively, the "Supply Contract”); and (6) such other documents,
agreements, instruments, certificates, opinions, and assurances, as Lessor may
require. (b) All representations and warranties provided by Lessee in favor of
Lessor in any of the Lease Documents shall be true and correct on the effective
date of the related Schedule (Lessee's execution and delivery of the Schedule
shall constitute Lessee's acknowledgment of the same).  (c) There shall be no
Default or Event of Default under the Schedule or any other Lease Documents. The
Equipment shall have been delivered to and accepted by Lessee, as evidenced by
the Schedule, and shall be in the



AJM 2024258.v2 1219/2010 10:46 AM;TL

2





condition and repair required hereby; and on the effective date of such Schedule
Lessor shall have received good title to the Equipment described therein, free
and clear of any claims, liens, attachments, rights of others and legal
processes ("Liens").




6.

6.  ACCEPTANCE UNDER LEASE. Upon delivery, Lessee shall inspect and, if
conforming to the condition required by the applicable Supply Contract, accept
the Equipment and execute and deliver to Lessor a Schedule describing such
Equipment The Schedule will evidence Lessee's unconditional and irrevocable
acceptance under the Schedule of the Equipment described therein. However, if
 Lessee fails to accept delivery of any item of the Equipment, or accepts such
Equipment but fails to satisfy any or all of the other conditions set forth in
Section 5, Lessor shall have no obligation to purchase or lease such Equipment.
 In such event, Lessor's rights shall include, among other things, the right to
demand that Lessee (a) fully assume all obligations as purchaser of the
Equipment, with the effect of causing Lessor to be released from any liability
relating thereto, (b) immediately remit to Lessor an amount sufficient to
reimburse it for all advance payments, costs, taxes or other charges paid or
incurred with respect to the Equipment (including any of such amounts paid by
Lessor to Supplier under the Supply Contract or as a reimbursement to Lessee),
together with interest at the Default Rate accruing from the date or dates such
amounts were paid by Lessor until indefeasibly repaid by Lessee in full, and (c)
take all other actions necessary to accomplish such assumption.




7.

7.  USE AND MAINTENANCE. (a) Lessee shall (1) use the Equipment solely in the
continental United States and in the conduct of its business, for the purpose
for which the Equipment was designed, in a careful and proper manner, and shall
not permanently discontinue use of the Equipment; (2) operate, maintain, service
and repair the Equipment, and maintain all records and other materials relating
thereto, (A) in accordance and consistent with (i) the Supplier's
recommendations and all maintenance and operating manuals or service agreements,
whenever furnished or entered into, including any subsequent amendments or
replacements thereof, issued by the Supplier or service provider, (ii) the
requirements of all applicable insurance policies, (iii) the Supply Contract, so
as to preserve all of Lessee's and Lessor's rights thereunder, including all
rights to any warranties, indemnities or other rights or remedies, (iv) all
applicable laws, and (v) the prudent practice of other similar companies in the
same business as Lessee, but in any event, to no lesser standard than that
employed by Lessee for comparable equipment owned or leased by it; and (B)
without limiting the foregoing, so as to

cause the Equipment to be in good repair and operating condition and in at least
the same condition as when delivered to Lessee hereunder, except for ordinary
wear and tear resulting despite Lessee's full compliance with the terms hereof;
(3) provide written notice to Lessor not less than thirty (30) days after any
change of the location of any Equipment (or the location of the principal garage
of any Equipment, to the extent that such Equipment is mobile equipment) as
specified in the Schedule; and (4) not attach or incorporate the Equipment to or
in any other property in such a manner that the Equipment may be deemed to have
become an accession to or a part of such other property. (b) Within a reasonable
time, Lessee will replace any parts of the Equipment which become worn out,
lost, destroyed, damaged beyond repair or otherwise unfit for use, by new or
reconditioned replacement parts which are free and clear of all Liens and have a
value, utility and remaining useful life at least equal to the parts replaced
(assuming that they were in the condition required by this Lease). Any
modification or addition to the Equipment that is required by this Lease shall
be made by Lessee. Title

to all such parts, modifications and additions to the Equipment immediately
shall vest in Lessor, without any further action by Lessor or any other person,
and they shall be deemed incorporated in the Equipment for all purposes of the
related Schedule.  Unless replaced in accordance with this Section, Lessee shall
not remove any parts originally or from time to time attached to the Equipment,
if such parts are essential to the operation of the Equipment, are required by
any other provision of this Lease or cannot be detached from the Equipment
without interfering with the operation of the Equipment  or adversely affecting
the value, utility and remaining useful life which the Equipment would have had
without the addition  of such parts.  Except as permitted in this Section,
Lessee shall not make any material alterations to the Equipment.  (c) Upon
forty-eight (48) hours' notice, Lessee shall afford Lessor and/or its designated
representatives access to the premises where the Equipment is located for the
purpose of inspecting such Equipment and all applicable maintenance or other
records relating thereto at any time during normal business hours; provided,
however, if a Default or Event of Default shall have occurred and then be
continuing, no notice of any inspection by Lessor shall be required. If any
discrepancies are found as they pertain to the general condition of the
Equipment, Lessor will communicate these discrepancies to Lessee in writing.
Lessee shall then have thirty (30) days to rectify these discrepancies at its
sole

expense. Lessee shall pay all expenses of a re.inspection by Lessor's appointed
representative, if corrective measures were required.




8.

8.  DISCLAIMER; QUIET ENJOYMENT. (a) THE EQUIPMENT IS LEASED HEREUNDER "AS IS,
WHEREIS". LESSOR SHALL NOT BE DEEMED TO HAVE MADE, AND HEREBY DISCLAIMS,ANY
REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED,AS TO THE EQUIPMENT,
INCLUDING ANY PART, OR ANY MATTER WHATSOEVER, NCLUDING, AS TO EACH ITEM OF
EQUIPMENT, ITS DESIGN,CONDITION,MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE,TITLE,ABSENCE OF ANY PATENT, TRADEMARK OR COPYRIGHT

INFRINGEMENT OR LATENT DEFECT (WHETHER OR NOT DISCOVERABLE BY LESSEE),
COMPLIANCE OF SUCH ITEM WITH ANY APPLICABLE LAW, CONFORMITY OF SUCH ITEM TO THE
PROVISIONS AND SPECIFICATIONS OF



AJM 2024258.v2 12/9/2010 10:46 AM :TL

3





ANY PURCHASE DOCUMENT OR TO THE DESCRIPTION SET FORTHIN THE RELATED SCHEDULE OR
ANY OF THE OTHER LEASE DOCUMENTS, OR ANYINTERFERENCE ORINFRINGEMENT (EXCEPT AS
EXPRESSLY PROVIDEDIN SECTION 8(b)), OR ARISING FROM ANY COURSE OF DEALING OR
USAGE OF TRADE,NOR SHALL LESSOR BE LIABLE,FOR ANY INDIRECT, INCIDENTAL, SPECIAL
OR CONSEQUENTIAL DAMAGES OR FOR   STRICT OR ABSOLUTE LIABILITY IN TORT; AND
LESSEE HEREBY WAIVES ANY CLAIMS ARISING OUT OF ANY

OF THE FOREGOING. Without limiting the foregoing, Lessor will not be responsible
to Lessee or any other person with

respect to, and Lessee agrees to bear sole responsibility for, any risk or other
matter that is the subject of Lessor's

disclaimer; and Lessor's agreement to enter into this Lease and any Schedule is
in reliance upon the freedom from and complete negation of liability or
responsibility for the matters so waived or disclaimed herein or covered by the
indemnity    in this Lease. So long as no Event of Default has occurred, Lessee
may exercise Lessor's rights, if any, under any warranty with respect to the
Equipment.  Lessee's exercise of such rights shall be at its sole risk, shall
not result in any prejudice to Lessor, and may be exercised only during the term
of the related Schedule. Lessee shall not attempt to enforce any such warranty
by legal proceeding without Lessor's prior written approval. (b) Lessor warrants
that during the term of each Schedule, so long as no Event of Default has
occurred, Lessee's possession and use of the Equipment leased thereunder shall
not be interfered with by Lessor or anyone rightfully claiming an interest
through Lessor.  The preceding warranty is in lieu of all other warranties by
Lessor, whether written, oral or implied, with respect to this Lease or the
Equipment. Any actual or purported breach of this warranty shall not give rise
to any Abatement, but Lessee may bring a direct cause of action against Lessor
for any actual damages directly resulting from any such breach.




9.

9.  FEES AND TAXES.  Lessee agrees to: (a) (1) if permitted by law, file in
Lessee's own name or on Lessor's behalf, directly with all appropriate taxing
authorities all declarations, returns, inventories and other documentation with
respect to any personal property taxes (or any other taxes in the nature of or
imposed in lieu of property taxes) due or to become  due with respect to the
Equipment, and if not so permitted by law, to promptly notify Lessor and provide
it with all information required in order for Lessor to timely file all such
declarations, returns, inventories, or other documentation, and (2) pay on or
before the date when due all such taxes assessed, billed or otherwise payable
with respect to the Equipment directly to the appropriate taxing authorities;
(b) (1) pay when due as requested by Lessor, and (2) defend and indemnify Lessor
on a net after-tax basis against liability for all license and/or registration
fees, assessments, and sales, use, property, excise, privilege, value added and
other taxes or other charges or fees now or hereafter imposed by any
governmental body or agency upon the Equipment or with respect to the
manufacture, shipment, purchase, ownership, delivery, installation, leasing,
operation, possession, use, return, or other disposition thereof or the Rent
hereunder (other than taxes on or measured solely by the net income of Lessor
(except as and to the extent expressly addressed in Section 14(b) hereof));and
(c) indemnify Lessor against any penalties, charges, interest or costs imposed
with respect to any items referred to in clauses (a) and (b) above (the items
referred to in clauses (a), (b), and (c) above being referred to herein as
Mlrnpositions"). Any Impositions which are not paid when due and which are paid
by Lessor shall, at Lessor's option, become immediately due from Lessee to
Lessor.




1

10.  TITLE; GRANTING CLAUSE. (a) Lessee and Lessor intend that (1) each
Schedule, incorporating by reference the terms of this Lease, constitutes a true
"lease" and a ''finance lease" as such terms are defined in Article 2A and not a
sale or retention of a security interest; and (2) Lessor is and shall remain the
owner of each item of Equipment (unless sold by Lessor pursuant to any Lease
Document), and Lessee shall not acquire any right, title or interest in or to
such Equipment except the right to use it in accordance with the terms of the
related Schedule. Pursuant to Article 2A, Lessor and Lessee acknowledge and
agree that (x) Lessee has selected the Supplier and directed Lessor to acquire
the Equipment from the Supplier; and (y) Lessor has informed Lessee that: (i)
Lessee is entitled under Article 2A to the promises and warranties, including
those of the Supplier, provided to Lessor by the Supplier in connection with or
as part of the contract by which Lessor acquired the Equipment, and (ii) Lessee
may communicate with the Supplier and receive an accurate and complete statement
of those promises and warranties, including any disclaimers and limitations of
them or of remedies.

 (b) In order to secure: (A) the prompt payment of the Rent and all of the other
amounts from time to time outstanding with respect hereto and to each Schedule,
and the performance and observance by Lessee of all of the provisions hereof and
thereof and of all of the other Lease Documents,: and (B) the prompt payment,
performance and observance by Lessee of all other obligations of Lessee to
Lessor under any other agreement or instrument, both now in existence and
hereafter created (as the same may be renewed, extended or modified), Lessee
hereby collaterally assigns, grants, and conveys to Lessor, a security interest
in and lien on all of Lessee's right, title and interest in and to all of the
following (whether now existing or hereafter created, and including any other
collateral described on any rider hereto; the Collateral): (1) (if contrary to
the parties' intentions a court determines that such Schedule is not a true
Lease" under the UCC) the Equipment described in such Schedule or otherwise
covered thereby (including all inventory, fixtures or other property comprising
the Equipment), together with all related software (embedded therein or
otherwise) and general intangibles, all additions, attachments, accessories and
accessions thereto whether or not furnished by the Supplier; (2) all subleases,
chattel paper, accounts, security deposits, and general intangibles relating
thereto, and any and all substitutions, replacements or exchanges for any such
item of Equipment or other collateral, in each such case in which Lessee shall
from time to time acquire an interest; and (3) any and all insurance and/or
other proceeds of the property and other

(



AJM 2024258.v2 1219.12010 10:46AM :TL

4

 

collateral in and against which a security interest is granted hereunder. The
collateral assignment, security interest and lien granted herein shall survive
the termination, cancellation or expiration of each Schedule until such time as
Lessee's obligations thereunder and under the other ease Documents are fully and
indefeasibly discharged. (c) If contrary to the parties' intentions a court
determines that any Schedule is not a true "lease", the parties agree that in
such event Lessee agrees that (1) with respect to the Equipment. in addition to
all of the other rights and remedies available to Lessor hereunder upon the
occurrence of a Default, Lessor shall have all of the rights and remedies of a
first priority secured party under the UCC; and (2) any obligation to pay Basic
Rent or any Other Payment, to the extent constituting the payment of interest,
shall be at an interest rate that is equal to the lesser of the maximum lawful
rate permitted by applicable law or the effective interest rate used by Lessor
in calculating such amounts.

 

11.  INSURANCE. Upon acceptance under a Schedule, until the Equipment is
returned to Lessor in accordance with this Lease, Lessee shall maintain all-risk
insurance coverage with respect to the Equipment insuring against, among
otherthings: (a) any casualty to the Equipment (or any portion thereof),
including loss or damage due to fire and the risks normally included in extended
coverage, malicious mischief and vandalism, for not less than the greater of (x)
the full replacement value of the Equipment or (y)the Stipulated Loss Value
thereof (as the same may be adjusted pursuant to Section 16 below; and (b) any
commercial liability arising in connection with the Equipment, including both
bodily injury and property damage with a combined single limit per occurrence of
not less than the amount specified in the Schedule; having a deductible
reasonably satisfactory to Lessor. Lessee shall cause to be provided to Lessor,
prior to the scheduled expiration or lapse of such insurance coverage, evidence
satisfactory to Lessor of renewal or replacement coverage. The required
insurance policies (including endorsements) shall (i) be in form and amount
reasonably satisfactory to Lessor, and written by insurers of recognized
reputation and responsibility satisfactory to Lessor (but such insurer shall
carry a current rating by AM. Best Company of at least "A" for a general
policyholder and a financial rating ofat least 'VIII"), (ii) be endorsed to name
Lessor as an additional insured (but without responsibility for premiums) and
lender's loss payee, (iii) provide that any amount payable under the required
casualty coverage shall be paid directly to lessor as sole loss payee, and (iv)
provide for thirty (30) days' written notice by such insurer of cancellation,
material change, or non-renewal.

 

12.  LOSS AND DAMAGE.  (a) At all times until the Equipment is returned to
Lessor in accordance with this Lease,   Lessee shall bear the risk of loss,
theft, confiscation, taking, unavailability, damage or partial destruction of
the Equipment and shall not be released from its obligations under any Schedule
or other Lease Document in any such event (b) Lessee shall provide prompt
written notice to Lessor of any Total Loss or any material damage to the
Equipment Any such notice must be provided together with any damage reports
provided to any governmental authority, the insurer or Supplier, and any
documents pertaining to the repair of such damage, including copies of work
orders, and all invoices for related charges. (c) Without limiting any other
provision hereof, Lessee shall repair all damage to any item of Equipment from
any and all causes, other than a Total Loss, so as to cause it to be in the
condition and repair required by this Lease. (d) A "Total Loss" shall be deemed
to have occurred to an item of Equipment upon: (1) the actual or constructive
total loss of any item of the Equipment, (2) the loss, disappearance, theft or
destruction of any item of the Equipment, or damage to any item of the Equipment
that is uneconomical to repair or rendersit unfit for normal use, or (3) the
condemnation, confiscation, requisition, seizure, forfeiture or other taking of
title to or use of any item of the Equipment or the imposition of any Lien
thereon by any governmental authority.  On the next rent payment date following
a Total Loss (a "Loss Payment Date"), Lessee shall pay to Lessor the Basic Rent
due on that date plus the Stipulated Loss Value of the item or items of the
Equipment with respect to which the Total Loss has occurred (the "Lost
Equipment"), together with any Other Payments due hereunder with respect to the
Lost Equipment.  Upon making such payment, (i) Lessee's obligation to pay future
 Basic Rent shall terminate solely with respect to the items of Lost Equipment
so paid for, but Lessee shall remain liable for, and pay as and when due, all
Other Payments, and (ii) Lessor shall convey to Lessee all of Lessor's right,
title and interest in the Lost Equipment, "AS IS WHEREIS", but subject to the
requirements of any third party insurance carrier in order to   settle an
insurance claim.  As used in this Lease, "Stipulated Loss Value" shall mean the
product of the Total Invoice    Cost of the Lost Equipment, times the percentage
factor applicable to the Loss Payment Date, as set forth in the Schedule of
Stipulated Loss Values incorporated in such Schedule. After the final rent
payment date of the original term or any renewal term of a Schedule, the
Stipulated Loss Value shall be determined as of the last rent payment date
during the applicable term of such Schedule, and the applicable percentage
factor shall be the last percentage factor set forth in the Schedule of
Stipulated Loss Values incorporated in such Schedule.  (e) Lessor shall be under
no duty to Lessee to pursue any claim against any personin connection with a
Total Loss or other loss or damage. (f) If Lessor receives a payment under an
insurance policy required under this Lease in connection with any Total Loss or
other loss of or damage to an item of Equipment, and such payment is both
unconditional and indefeasible, then provided Lessee shall have complied with
the applicable provisions of this Section, Lessor shall either (1) if received
pursuant to a Total Loss, remit such proceeds to Lessee up to an amount equal to
the amount paid by Lessee to Lessor as the Stipulated Loss Value, or credit such
proceeds against any amounts owed by Lessee pursuant to Section 12(d), or (2) if
received with respect to repairs made pursuant to Section 12(c), remit such
proceeds to Lessee up to an amount equal to the amount of the costs of repair
actually incurred by Lessee, as established to Lessor's satisfaction.



AJM 202425B.v2 121912010 10:46 AM :TL

 

5


13

13.  REDELIVERY. (a) Lessee shall provide written notice to Lessor not less than
one hundred eighty (180) days and not more than two hundred forty (240) days
prior to the expiration of the term of any Schedule (or of any renewal thereof,
if applicable) of Lessee's intent to return the Equipment described on such
Schedule to Lessor upon the expiration of the term of such Schedule. IF LESSEE
FAILS TO PROVIDETHE FOREGOING NOTICE IN A TIMELY MANNER, THE TERM OF
THEAPPLICABLE SCHEDULE AUTOMATICALLY SHALL BE DEEMED TO HAVE BEEN EXTENDED,
WHICH EXTENSION SHALL CONTINUE UNTIL ONE HUNDRED EIGHTY (180) DAYS AFTER THE
DATE ON WHICH LESSEE PROVIDES THE REQUIRED NOTICE, DURING WHICH EXTENSION PERIOD
LESSEE SHALL CONTINUE TO PAY TO LESSOR PER DIEM RENT AT THE LAST PREVAILING
LEASE RATE UNDER THE APPLICABLE SCHEDULE; provided, however that Lessor may
elect to terminate such extension at any time upon ten (10) days written notice
to Lessee. During such extension period, the terms and conditions of this Lease
(including, without limitation, the provisions of this Section 13) shall
continue to be applicable. Solely for purposes of the definition of Stipulated
Loss  Value in Section 12(d) hereof, any such extension shall be deemed a
renewal of the term of such Schedule. (b) Upon the expiration or earlier
cancellation or termination of any Schedule, Lessee shall return the Equipment
described on such Schedule to Lessor free and clear of all liens whatsoever, to
such place(s) within the continental United States as Lessor shall specify.
Lessee shall provide, at its expense, transit insurance for the redelivery
period in an amount equal to the

replacement value of such Equipment and Lessor shall be named as the loss payee
on all such policies of insurance. Lessee shall cause:(1) the Supplier's
representative or other qualified person acceptable to Lessor (the "Designated
Person") to de-install such Equipment in accordance with the Supplier's
specifications (as applicable) and pack such Equipment properly and in
accordance with the Supplier's recommendations (as applicable); and (2) such
Equipment to be transported in a manner consistent with the Supplier's
recommendations and practices (as applicable). Upon return, such Equipment shall
be: (i) in the same condition as when delivered to Lessee under the related
Schedule, ordinary wear and tear excepted; (ii) mechanically and structurally
sound, capable of performing the functions for which such Equipment was
originally designed, in accordance with the Supplier's published and recommended
specifications (as applicable); (iii) redelivered with all component parts in
good operating condition (and all components must meet or exceed the Supplier's
minimum recommended specifications, unless otherwise agreed by Lessor in
writing); (iv) redelivered with all software and documentation necessary for the
operation of such Equipment for the performance of the functions for which such
Equipment was originally designed (whether or not such software is embedded in
or otherwise is a part of such Equipment); and (v) cleaned and cosmetically
acceptable, with all Lessee-installed markings removed and all rust. corrosion
or other contamination having been removed or properly treated, and in such
condition so that it may be immediately installed and placed in service by a
third party. Upon delivery, such Equipment shall be in compliance with all
applicable Federal, state and local laws, and health and safety guidelines.
 Lessee shall be responsible for the cost of all repairs, alterations,
inspections, appraisals, storage charges, insurance costs, demonstration costs
and other related costs necessary to cause such Equipment to be in full
compliance with the terms of this Lease. (c) If requested by  Lessor, Lessee
shall also deliver all related records and other data to Lessor, including all
records of maintenance, modifications, additions and major repairs, computerized
maintenance history, and any maintenance and repair manuals (collectively, the
"Records"). All manuals or other documents delivered to Lessor that are subject
to periodic revision will be fully up-to-date and current to the latest revision
standard of any particular manual or document. In the event any such Records are
missing or incomplete, Lessor shall have the right to cause the same to be
reconstructed at Lessee's expense. (d)In addition to Lessor's other rights and
remedies hereunder, if such Equipment and the related Records are not returned
in a timely fashion, or if repairs are necessary to place any item of Equipment
in the condition required in this Section, Lessee shall (i) continue to pay to
Lessor per diem rent at the last prevailing lease rate under the applicable
Schedule with respect to such item of Equipment, for the period of delay in
redelivery, and/or for the period of time reasonably necessary to accomplish
such repairs, and (ii) pay to Lessor an amount equal to the aggregate cost of
any such repairs. Lessor's acceptance of such rent on account of such delay
and/or repair does not constitute an extension

or renewal of the term of the related Schedule or a waiver of Lessor's right to
prompt return of such Equipment in proper condition. Such amount shall be
payable upon the earlier of Lessor's demand or the return of such Equipment in
accordance with this Lease. (e) Without limiting any other terms or conditions
of this Lease, the provisions of this Section are of the essence of each
Schedule, and upon application to any court of equity having jurisdiction,
Lessor shall be entitled to a decree against Lessee requiring Lessee's specific
performance of its agreements in this Section.




1

14.  INDEMNITY. (a) General. Lessee shall indemnify, defend and keep harmless
Lessor and any Assignee (as defined  in Section 17), and their respective agents
and employees (each, an "lndemnitee"), from and against any and all Claims
(other than such as may directly and proximately result from the actual, but not
imputed, gross negligence or willful misconduct of such lndemnitee), by paying,
on a net after-tax basis, or otherwise discharging same, when and as such Claims
shall become due. Lessee agrees that the indemnity provided for in this Section
includes the agreement by Lessee to indemnify each lndemnitee from the
consequences of its own simple negligence, whether that negligence is the sole
or concurring cause of the Claims, and to further indemnify each such lndemnitee
with respect to Claims for which such lndemnitee is strictly liable. Lessor
shall give Lessee prompt notice of any Claim hereby indemnified against and
Lessee shall be entitled to control the defense of and/or to settle any Claim,
in each case, so long as (1) no Default or



A.JM 2024258.v2 121912010 10:46 AM :TL

6





Event of Default has occurred and is then continuing,(2) Lessee confirms, in
writing, its unconditional and irrevocable commitment to indemnify each
lndemnitee with respect to such Claim, (3) Lessee is financially capable of
satisfying its obligations under this Section, (4) Lessor approves the defense
counsel selected by Lessee, and (5) there is no reasonable risk of criminal
liability being imposed on Lessor or any of its directors, officers or employees
as a result of such Claim. The term "Claims" shall mean all claims, aDegations,
harms, judgments, settlements, suits, actions, debts, obligations, damages
(whether incidental, consequential or direct), demands (for compensation,
indemnification, reimbursement or otherwise), losses, penalties, fines,
liabilities (including strict liability), financing or securitization losses or
charges, and any other charges that Lessor (or any of its affiliates) has
incurred or for which it is responsible, in the nature of interest, Liens,
financing charges, and any other costs (including attorneys' fees and
disbursements and any other legal or non-legal expenses of investigation or
defense of any Claim, whether or not such Claim is ultimately defeated or
enforcing the rights, remedies or indemnities provided for hereunder, or
otherwise available at law or equity to Lessor), of whatever kind or nature,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable, by
or against any person, arising on account of (A) any Lease Document, including
the performance, breach (including any Default or Event of Default) or
enforcement of any of the terms thereof, or any early repayment of Lessee's
obligations under the Lease Documents (whether pursuant to acceleration,
liquidation or otherwise) or any early termination of the Lease, or (B) the
Equipment, or any part or other contents thereof,any substance at any time
contained thereinor emitted therefrom,including any hazardous substances, or the
premises at which the Equipment may be located from time to time,or (C) the
ordering, acquisition, delivery,installation or rejection of the Equipment, the
possession of any property to which it may be attached from time to time,
maintenance, use, condition, ownershipor operation of any item of Equipment, and
by whomsoever owned, used,possessed or operated,during the term of any Schedule
with respect to that item of Equipment, the existence of latent and other
defects (whether or not discoverable by Lessor or Lessee) any claimin tort for
negligence or strict liability, and any claim for patent, trademark or copyright
infringement, or the loss, damage, destruction, theft, removal,return,surrender,
sale or other disposition of the Equipment,or any item thereof, including,
Claims involving or alleging environmental damage, or any criminal or terrorist
act, or for whatever other reason whatsoever. If any Claim is made against
Lessee or an lndemnitee, the party receiving notice of such Claim shall promptly
notify the other,but the failure of the party receiving notice to so notify the
other shall not relieve Lessee of any obligation hereunder.




(b

       (b)  Tax Indemnity. (1) Lessee represents and warrants that: (A) the
useful life of the Equipment exceeds the lease term (including any interim and
fixed rental renewal periods) by the greater of one (1) year or twenty (20)
percent of such estimated useful life, and that said Equipment will have a value
at the end of the lease term, including any fixed rate renewalperiod, of atleast
twenty (20) percent of the Total Invoice Cost of the Equipment, withoutincluding
in such value anyincrease or decrease for inflation or deflation during the
originallease term;and (B) the Equipmentis,and will be used by Lessee so as to
remain, property eligible for the MACRS Deductions (as defined below).




(2)

            (2)  If (A) Lessor in computing its taxable income or liability for
tax.shall lose, or shall not have, or shall lose the right to claim or there
shall be disallowed or recaptured for Federal and/or state income tax purposes,
in whole or in part. the benefit of MACRS Deductions; or (B) Lessor shall become
liable for additional tax as a result of Lessee having added an attachment or
made an alteration to the Equipment, including (without limitation) any such
attachment or alteration which would increase the productivity or capability of
the Equipment so as to violate the provisions of Rev.Proc.2001-28, 2001-1C.B.
1156 (as it may hereafter be modified or superseded);or (C) the statutory
full-year marginal Federal tax rate (including any surcharge) for corporations
is other than thirty-five (35) percent; hereinafter referred to as a "Loss";
then Lessee shall pay Lessor the Tax Indemnification Payment as additional rent
and Lessor shall revise the Schedule(s) of Stipulated Loss Values to reflect the
Loss. As used herein,"MACRS Deductions" shall mean the deductions under Section
167 of the Internal Revenue Code of 1986, as now or hereafter amended (the
"Code"), determined in accordance with the modified Accelerated Cost Recovery
System with respect to the Total Invoice Cost of any item of the Equipment using
the accelerated method set forth in Section 168(b)(1) or 168(b)(2) of the Code
as in effect on the date of this Lease for property assigned to the class of
property specified in the Schedule pertaining thereto; "Lessor" shall be deemed
to include the consolidated Federaltaxpayer group of which Lessoris a member;
and "Tax Indemnification Payment" shall mean such amount as. after consideration
of (i) all taxes required to be paid by Lessorin respect of the receipt thereof
under thelaws of any governmentalor taxing authority in the United States,and
(ii) the amount of any interest or penalty which may be payable by Lessor in
connection with the Loss, shall be required to cause Lessor's after-tax net
return (the "Net Return") to be equal to, but no greater than, the Net Return
computed consistently with current tax laws (and with the assumption that
Lessoris taxed at the highest marginal Federal and state tax rates) as of the
date of this Lease that would have been available to Lessor had the Loss not
occurred.




(3)

           (3)  Lessor shall be responsible for,and shall not be entitled to a
Tax Indemnification Payment by Lessee on account of, any Loss arising solely as
a direct result of the occurrence of any one or more of the following events:
(A) the failure of Lessor to timely and properly claim MACRS Deductions in the
tax return of Lessor other than as a result of changes in the Code or applicable
regulations unless in the reasonable opinion of Lessor's tax counsel there is no
basis



AJM 2024258 .v2 121912010 10:46 AM :TL

7





for such claim;or (B) the failure of Lessor to have sufficient taxableincome
before appl cation of the MACRS Deductions to offset the full amount of such
MACRS Deductions other than as a result of changes in the Code or applicable
regulations;or (C) any event which by the tenns of the Lease requires payment by
Lessee of the Stipulated Loss Value if such payment is thereafter actually made
to Lessor, to the extent that such payment reimburses Lessor for amounts
otherwise payable by Lessee pursuant hereto; or (0) a disqualifying disposition
due to sale of any item of the Equipment or the Lease by Lessor prior to a
Default.




(4)

           (4)  Lessor promptly shall notify Lessee in writing of such Loss and
Lessee shall pay to Lessor the Tax Indemnification Payment within thirty (30)
days of such notice. For these purposes, a Loss shall occur upon the earliest
of: (A) the happening of any event (such as disposition or change in use of any
item of the Equipment) which will cause such Loss, (B) the payment by Lessor to
the Internal Revenue Service or state taxing authority of the tax increase
(including an increase in estimated taxes) resulting from such Loss; (C) the
date on which the Loss is realized by Lessor; or (D) the adjustment of the tax
return of Lessor to reflect such Loss.




1

15.  DEFAULT. A default shall be deemed to have occurred hereunder and under a
Schedule upon the occurrence of any of the following (each, an "Event of
Default"): (a) non-payment of Basic Rent on the applicable rent payment date;
(b)

non-payment of any Other Payment withinfive (5) days after it is due;(c) failure
to maintain, use or operate the Equipment in compliance with applicable law; (d)
breach by Lessee of its covenants pursuant to Section 4(e) hereof; (e) failure
to obtain, maintain and comply with all of theinsurance coverages required under
this Lease; (f) any transfer or encumbrance,or the existence of any Lien, that
is prohibited by this Lease; (g) a payment or other default by Lessee under any
loan,lease, guaranty or otherfinancial obligation to Lessor (including,without
limitation, the Related Lease) or its affiliates which default entitles the
other party to such obligation to exercise remedies; (h) a paymentor other
default by Lessee under any material loan,lease, guaranty or other material
financial obligation to any third party which default has been declared;(i) an
inaccuracy in any representation or breach of warranty by Lessee (including any
false or misleading representation or warranty) in any financial statement or
Lease Document. including any omission of any substantial contingent or
unliquidated liability or claim against Lessee; (j) the commencement of any
bankruptcy, insolvency, receivership or similar proceeding by or against Lessee
or any of its properties or business (unless, if involuntary, the proceedingis
dismissed within sixty (60) days of the filing thereof) or the rejection of this
Lease or any other Lease Document in any such proceeding; (k) the failure by
Lessee generally to pay its debts as they become due or its admission in writing
of its inability to pay the same; (I) Lessee shall (1) enter into any
transaction of merger or consolidation, unless Lessee shall be the surviving
entity (such actions being referred to as an "Event"), unless the surviving
entity is organized and existing under the laws of the United States or any
state, and prior to such Event (A) such person executes and delivers to Lessor
(x) an agreement satisfactory to Lessor, inits sole discretion, containing such
person's effective assumption, and its agreement to pay, perfonn,comply with and
otherwise be liable for,in a due and punctual manner, all of Lessee's
obligations having previously arisen, or then or thereafter arising, under any
and all of the Lease Documents, and (y) any and all other documents, agreements,
instruments, certificates,opinions and filings requested by Lessor; and (8)
Lessoris satisfied as to the creditworthiness of such person,and as to such
person's confonnance to the other standard criteria then used by Lessor when
approving transactions similar to the transactions contemplated in this Lease;
(2) cease to do business as a going concern,liquidate, or dissolve; or (3)
sell,transfer, or otherwise dispose of all or substantially all of its assets or
property; (m) if Lessee is privately held and effective controlof Lessee's
voting capital stock/membership interests/partnersh ip interests, issued and
outstanding from time to time, is not retained by the present holders (unless
Lessee shall have provided thirty (30) days' prior written notice to Lessor of
the proposed disposition and Lessor shall have consented thereto in writing);
(n) if Lessee is a publicly held corporation and there is a material change in
the ownership of Lessee's capital stock, unless Lessor is satisfied as to the
creditworthiness of Lessee and as to Lessee's confonnance to the other standard
criteria then used by Lessor for such purpose immediately thereafter; (o) there
occurs a default or anticipatory repudiation under any guaranty executed in
connection with this Lease; (p) failure to satisfy the requirements of any
financial covenants set forth herein,or in any rider to this Lease or any
Schedule; or (q) breach by Lessee of any other covenant. condition or agreement
(other than those in items (aHp)) under this Lease or any of the other Lease
Documents that continues forthirty (30) days after Lessor's written notice to
Lessee (but such notice and cure period will not be applicable unless such
breach is curable by practical means within such notice period). The occurrence
of an Event of Default with respect to any Schedule shall,at the sole discretion
of Lessor, constitute an Event of Default with respect to any or all Schedules
to which itis then a party. Notwithstanding anything to the contrary set forth
herein,  Lessor may exercise all rights and remedies hereunder independently
with respect to each Schedule.

(




1

16.  REMEDIES. (a) If an Event of Default occurs with respect to any Schedule,
the Lessor thereunder may (in its sole discretion) exercise any one or more of
the following remedies with respect to such Schedule and any or all other
Schedules to which such Lessor is then a party: (1) proceed at law or in equity,
to enforce specifically Lessee's perfonnance or to recover damages; (2) declare
each such Schedule in default, and cancel each such Schedule or

otherwise tenninate Lessee's right to use the Equipment and Lessee's other
rights, but not its obligations, thereunder and



AJM 2024258.v2 12191201 0 10:46AM :TL

8





Lessee shall immediately assemble, make available and, if Lessor requests,
return the Equipment to Lessor in accordance with the terms of this Lease;(3)
enter any premises where any item of Equipmentis located and take immediate
possession of and remove (or disable in place) such item (and/or any unattached
parts) by self-help, summary proceedings or otherwise without liability; (4) use
Lessee's premises for storage without liability; (5) sell, re-lease or otherwise
dispose of any or allof the Equipment, whether or not in Lessor's possession,at
public or private sale, with or without notice to Lessee,and apply or retain the
net proceeds of such disposition, with Lessee remaining liable for any
deficiency and with any excess being retained by Lessor; (6) enforce any or all
of the preceding remedies with respect to any related Collateral,and apply any
deposit or other cash collateral,or any proceeds of any such Collateral, at any
time to reduce any amounts due to Lessor; (7) demand and recover from Lessee all
Liquidated Damages and all Other Payments whenever the same shall be due; and
(8) exercise any and all other remedies allowed by applicable law, including the
UCC. As used herein, "Liquidated Damages" shall mean the liquidated damages (all
of which, Lessee hereby acknowledges, are damages to be paid in lieu of future
Basic Rent and are reasonable in light of the anticipated harm arising by reason
of an Event of Default, and are not a penalty) described in the first sentence
of parts (1) or (2) of Section 16(b), depending upon the recovery and
disposition of the Equipment leased under the applicable Schedule.  Upon the
occurrence of the Event of Default described in Section 15(j) hereof, the remedy
provided in Clause (7) above shall be automatically exercised without the
requirement of prior written notice to Lessee or of any other act or declaration
by Lessor, and the Liquidated Damages described therein shall beimmediately due
and payable. If at any time after the occurrence of an Event of Default or as a
result of any early repayment of Lessee's obligations under the Lease Documents
(whether pursuant to acceleration, liquidation or otherwise) or early
termination of the Lease, Lessor determines that (i) the cost of Lessor (or any
of its affiliates) maintaining the Lease or otherwise extending credit to Lessee
has increased or Lessor's (or any of its affiliates' ) cost of capital has
increased, or (ii) Lessor's (or any of its

affilates') rate of return has decreased or (iii) Lessor (or any of its
affiliates) has incurred or will incur increased costs, charges, or any loss,
whether pursuant to any third party financing or securitization to which Lessor
or any of its affiliates

is a party or otherwise,then,in each case,the Basic Rent, the Liquidated Damages
and the Stipulated Loss Value shall be increased to an amount necessary to
compensate Lessor and its affiliates for such increased costs, charges, losses,
and reduction in such rate of return. For the avoidance of doubt, if Lessor or
any of its affiliates has entered into a securitization or similar financing
transaction of which the Lease Documents are a part, the Basic Rent, the
Liquidated Damages and the Stipulated Loss Value shall be increased to an amount
necessary to repay in full Lessor's (or any of its affiliates') outstanding
balance under such securitization or similar financing transaction documentsin
respect of the Lease Documents in the case of any early repayment of Lessee's
obligations under the Lease Documents (whether pursuant to acceleration,
liquidation or otherwise) or any early termination of the Lease.




(

          (b) (1)  If an Event of Default occurs with respect to any Schedule,
if Lessor recovers the Equipment and disposes of it by a lease or elects not to
dispose of the Equipment after recovery, upon demand, Lessee shall pay to Lessor
an amount equal to the sum of (A) any accrued and unpaid Rent as of the date
Lessor recovers possession of the Equipment, plus (B) the present value as of
such date of the total Basic Rent for the then remaining term of such Schedule,
minus (C) either, as applicable, (i) the present value, as of the commencement
date of any substantially similar re-lease of the Equipment, of the re- ease
rent payable for that period, commencing on such date, which is comparable to
the then remaining term of such Schedule or (ii) the present value, as of that
certain date which may be determined by taking into account Lessor's having a
reasonable opportunity to remarket the Equipment, of the "market rent" for such
Equipment (as computed pursuant to Article 2A) in the continental United States
on that date, computed for that period, commencing on such date, which is
comparable to the then remaining term of such Schedule; provided, however,
Lessee acknowledges that if Lessor is unable after reasonable effort to dispose
of the Equipment at a reasonable price and pursuant to other reasonable terms,
or the circumstances reasonably indicate that such an effort will be unavailing,
the "market renr in such event will be deemed to be $0.00, but in the event that
Lessor does eventually re-lease or otherwise dispose of the Equipment, it will
apply the net proceeds of such disposition,to the extent received in good and
indefeasible funds, as a credit or reimbursement, as applicable, in a manner
consistent with the applicable provisions of Article 2A. Any amounts discounted
to present value, shall be discounted at the rate of three percent (3%) per
annum, compounded annually.







(2) If an Event of Default occurs with respect to any Schedule, if Lessee fails
to return the Equipment in the manner and condition required by this Lease, or
Lessor recovers and sells the Equipment, upon demand, Lessee shall pay to Lessor
an amount calculated as the Stipulated Loss Value of the Equipment (determined
as of the next rent payment date after the date of the occurrence of the subject
Event of Default), together with all other Rent due with




AJM 2024258.v2 12/9/2010 10:46 AM  TL

9





respect to the related Schedule as of such determination date,and all
Enforcement Costs (defined in Section 16(c)), less a credit for any disposition
proceeds, if applicable pursuant to the application provisions in the next
sentence.If Lessor demands the Liquidated Damages under this part (2), and
recovers and sells the Equipment, any proceeds received in good and indefeasible
funds shall be applied by Lessor,with respect to the related Schedule: first, to
pay all Enforcement Costs, to the extent not previously paid; second, to pay to
Lessor an amount equal to any unpaid Rent due and payable, together with the
Liquidated Damage amounts specified in this part (2). to the extent not
previously paid; third,to pay to Lessor any interest accruing on the amounts
covered by the preceding clauses, at the Default Rate, from and after the date
the same becomes due, through the date of payment; and fourth, (A) if the Lessor
under such Schedule is also the Lessor under any other Schedules (whether by
retaining the same, or as Assignee), to satisfy any remaining obligations under
any or all such other Schedules, or (B) if such Lessor is not the Lessor under
any other Schedule, or if Lessee's obligations to such Lessor under such other
Schedules have been fully and indefeasibly satisfied, to reimburse Lessee for
such amounts to the extent paid by Lessee as Liquidated Damages pursuant to this
part (2).






     (c)  A cancellation of any Schedule shall occur only upon written notice by
Lessor to Lessee. Unless already specifically provided for in Section 16(b), if
an Event of Default occurs with respect to any Schedule, Lessee shallalso be

 liable for allof the following ("Enforcement Costs"):(1) all unpaid Rent due
before,during or after exercise of any of the foregoing remedies, and (2)
alreasonable legal fees (including consultation, drafting notices or other
documents,expert witness fees,sending notices or instituting, prosecutingor
defending litigation or arbitration) and other enforcement costs and expenses
incurred by reason of any Default or Event of Default or the exercise of
Lessor's rights or remedies,

including all expenses incurred in connection with the return or other recovery
of any Equipment in accordance with the terms of this Lease or in placing such
Equipment in the condition required hereby, or the sale, re-lease or other
disposition (including but not limited to costs of transportation, possession,
storage, insurance, taxes, lien removal,repair, refurbishing, advertising and
brokers' fees), and sales or use taxes incurred by Lessor in connection with any
disposition of the Equipment after the occurrence of an Event of Default, and
all other pre-judgment and post-judgment enforcement related actions taken by
Lessor or any actions taken by Lessor in any bankruptcy case involving Lessee,
the Equipment, or any other person. From and after the date on which an Event of
Default occurs, Lessee shall pay interest to Lessor with respect to all amounts
due hereunder until such amounts are received by Lessor in good funds at a per
annum interest rate that is the lesser of eighteen (18) percent or the maximum
rate permitted by applicable law (the "Default Rate"). No right or remedy is
exclusive and each may be used successively and cumulatively. Any failure to
exercise the rights granted hereunder upon any Default or Event of Default shall
not constitute a waiver of any such right No extension of time for payment or
performance of any of Lessee's obligations hereunder shall operate to release,
discharge, modify, change or affect the originalliability of Lessee for such
obligations, either in whole orin part. In any action to repossess any Equipment
or other Collateral,Lessee waives any bonds and any surety or security required
by  any applicable laws as anincident to such repossession. Notices of Lessor's
intention to accelerate, acceleration, nonpayment, presentment, protest,
dishonor or any other notice whatsoever (other than as expressly set forth
herein) are waived by Lessee. Any notice given by Lessor of any disposition of
the Equipment or any Collateral or other intended action of Lessor which is
given in accordance with this Lease at least five (5) business days prior to
such action, shall constitute fair and reasonable notice of such action.The
execution of a Schedule shall not constitute a waiver by Lessor  of any
pre-existing Default or Event of Default. With respect to any disposition of any
Equipment or Collateral pursuant to this Section, (i) Lessor shall have no
obligation,subject to the requirements of commercial reasonableness, to clean-up
or otherwise prepare the same for disposition, (ii) Lessor may comply with any
applicable law in connection with any such disposition, and any actions taken in
connection therewith shall not be deemed to have adversely affected the
commercial reasonableness of any disposition thereof, (iii) Lessor may disclaim
any title or other warranties in connection with any such disposition, and (iv)
Lessee shall remain responsible for any deficiency remaining after Lessor's
exercise of its remedies and application of any funds or credits against
Lessee's obligations under any Schedule, and Lessor shall retain any excess
after such application.




1

17.  ASSIGNMENT. (a) LESSEE SHALL NOT ASSIGN, DELEGATE,TRANSFER OR ENCUMBER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY SCHEDULE, OR ITS LEASEHOLD
INTEREST OR ANY COLLATERAL, SUBLET THE EQUIPMENT OR OTHERWISE PERMIT THE
EQUIPMENT TO BE OPERATEDOR USED BY, OR TO COME INTO OR REMAIN IN THE POSSESSION
OF, ANYONE BUT LESSEE. Without limiting the foregoing, (1) Lessee may not
attempt to dispose of any of the Equipment, and (2) Lessee shall (A) maintain
the

Equipment free from all Liens, other than Permitted Liens, (B) notify Lessor
inmediately upon receipt of notice of any Lien affecting the Equipment, and (C)
defend Lessor's title to the Equipment A "Permitted Lien" shall mean any Lien
for

 Impositions, Liens of mechanics, materialmen, or suppliers and similar Liens
arising by operation of law, provided that any such Lien is incurred by Lessee
in the ordinary course of business,for sums that are not yet delinquent or are
being contested in good faith and with due diligence,by negotiations or by
appropriate proceedings which suspend the collection thereof and, in Lessor's
sole discretion, (i) do not involve any substantial danger of the sale,
forfeiture or loss of the Equipment or any interest therein, and (ii) for the
payment of which adequate assurances or security have been provided to Lessor.
No disposition referred to in this Section shall relieve Lessee of its
obligations, and Lessee shall



AJM 2024258.v2 121912010 10:46 AM :TL

10





remain primarily liable under each Schedule and all of the other Lease
Documents. (b) Lessor may at any time with or without notice to Lessee grant a
security interest in, se ,assign, delegate or otherwise transfer (an
"Assignment") all or any part of its interest in the Equipment. this Lease or
any Schedule and any related Lease Documents or any Rent thereunder, or the
right to enter into any Schedule, and Lessee shall perform all of its
obligations thereunder,to the extent so transferred, for the benefit of the
beneficiary of such Assignment (such beneficiary, including any successors and
assigns, an "Assignee"). Lessee agrees not to assert against any Assignee any
Abatement (without limiting the provisions of Section 2) or Claim that Lessee
may have against Lessor,and Assignee shall not be bound by, or otherwise
required to perform any of Lessor's obligations, unless expressly assumed by
such Assignee. Lessor shall be relieved of any such assumed obligations. If so
directed in writing,Lessee shall pay all Rent and all other sums that become due
under the assigned Schedule and other Lease Documents directly to the Assignee
or any other party designated in writing by Lessor or such Assignee. Lessee
acknowledges that Lessor's right to enter into an Assignment is essential to
Lessor and, accordingly, waives any restrictions under applicable law with
respect to an Assignment and any related remedies. Upon the request of Lessor or
any Assignee, Lessee also agrees (i) to promptly execute and del ver to Lessor
or to such Assignee an acknowledgment of the Assignment in form and substance
satisfactory to the requesting party, an insurance certificate and such other
documents and assurances reasonably requested by Lessor or Assignee, and (i) to
comply with all other reasonable requirements of any such Assignee in connection
with any such Assignment  Upon such Assignment and except as may otherwise be
provided herein, all references in this Lease to "Lessor" shall include such
Assignee.  (c) Subject always to the foregoing, this Lease and each Schedule
shall inure to the benefit of, and are binding upon, Lessee's and Lessor's
respective successors and assigns.






18.  MISCELLANEOUS. (a) This Lease, each Schedule and any Riders hereto or
thereto, constitute the entire agreement between the parties with respect to the
subject matter hereof and thereof and shall not be amended or modified in any
manner except by a document in writing executed by both parties. (b) Any
provision of this Lease that is prohibited or unenforceable in any jurisdiction
shall,as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. (c)
The representations, warranties and agreements of Lessee herein shall be deemed
to be continuing and to survive the execution and delivery

of this Lease, each Schedule and any other Lease Documents. With respect to each
Schedule, the obligations of Lessee under Sections 8, 9, 10, 12, 13 and 14
hereof, together with any of Lessee's obligations under the other provisions of
this Lease (as incorporated therein) which have accrued but not been fully
satisfied, performed or complied with prior to the expiration or earlier
cancellation or termination of such Schedule, shall survive the expiration or
earlier cancellation or termination thereof.  (d) All of Lessee's obligations
hereunder and under any Schedule shall be performed at Lessee's  sole expense.
Lessee shall reimburse Lessor promptly upon demandfor all expenses incurred by
Lessor in connection with (1) any action taken by Lessor at Lessee's request,or
in connection with any option, (2) the filing or recording of real property
waivers and UCCs, (3) any Enforcement Costs not recovered pursuant to Section
16, (4) all inspections, and (5) all lien search reports (and copies of filings)
requested by Lessor. If Lessee fails to perform any of its obligations with
respect to a Schedule, Lessor shall have the right, but shall not be obligated,
to effect such performance, and Lessee shall reimburse Lessor, upon demand,for
all expenses incurred by Lessor in connection with such performance. Lessor's
effecting such compliance shall not be a waiver of Lessee's default  All amounts
payable under this Section,if not paid when due, shall be paid to Lessor
togetherwith interest thereon at the Default Rate.  (e) Lessee irrevocably
appoints Lessor as Lessee's attorney-in-fact (which power shall be deemed
coupled with an interest) to:  (1) make minor corrections to manifest errors in
factual data in any Schedule and/or any addenda, attachments, exhibits and/or
riders to this Lease or any Schedule; and (2) execute, endorse and deliver any
documents and checks or drafts relating to or received in payment for any loss
or damage under the policies of insurance required by this Lease, but only to
the extent that the same relates to the Equipment, or are required by titling
agencies in order to reflect Lessor as the owner and/or lienholder with respect
to certificates of title pertaining to motor vehicles (if any) comprising the
Equipment. (f) LESSOR AND LESSEE HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH LESSEE AND/OR LESSOR MAY BE PARTIES ARISING OUT OF OR IN ANY
WAY PERTAINING TO THIS LEASE. (g) All notices (excluding billings and
communications in the ordinary course of business) hereunder shall be in
writing, personally delivered, delivered by overnight courier service,sent by
facsimile transmission (with confirmation of receipt), or sent by certified
mail, return receipt requested,addressed to the other party at its respective
address stated below the signature of such party or at such other address as
such party shall from time to time designate in writing to the other party; and
shall be effective from the date of receipt  (h) This Lease shall not be
effective unless and until accepted by execution by an officer of Lessor at the
address, as set forth below the signature of Lessor. THIS LEASE AND ALL OF THE
OTHER LEASE DOCUMENTS, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND THEREUNDER, SHALL INALL RESPECTS BE GOVERNED BY, AND CONSTRUEDIN ACCORDANCE
WITH,THE INTERNAL LAWS OF THE STATE OF NEW YORK (THE "STATE'') (WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES OF THE STATE (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW)), INCLUDING ALL MATIERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT. The
parties agree that any action or proceeding arising out of or relating to this
Lease may be commenced



AJM 2024258.v2 121912010 10:46AM :TL

11

 

in any state or Federal court in the State, and agree that a summons and
complaint commencing an action or proceeding in any such court shall be properly
served and shall confer personal jurisdiction if served personally or by
certified mail to   it at the mailing address below Lessee's signature, or as it
may provide in writing from time to time, or as otherwise   provided under the
laws of the State. (i) This Lease and al of the other Lease Documents may be
executed in counterparts. Photocopies or facsimile transmissions of signatures
shall be deemed original signatures and shall be fully binding on the parties to
the same extent as original signatures. The transfer or possession of the
"Original" of this Lease shall be irrelevant to the full or collateral
assignment of, or grant of security interest in, any Schedule; provided,
however, no security interest in any Schedule may be created through the
transfer, possession or control,as applicable, of any counterpart of such
Schedule other than the original thereof, which shall beidentified as the
document or record (as applicable) marked "Original" and all other counterparts
shall be marked "Duplicate". (j) If Lessor is required by the terms hereof to
pay to or for the benefit of Lessee any amount received as a refund of an
Imposition or as insurance proceeds, Lessor shall not be required to pay such
amount, if any Default has occurred and not been cured or any Event of Default
shall have occurred and not been waived by Lessor. In addition, if Lessor is
required by the terms hereof to cooperate with Lesseein connection with certain
matters, such cooperation shall not be required if a Default or Event of Default
has then occurred and is continuing. (k) To the extent Lessor is required to
give its consent or approval with respect to any matter, the reasonableness of
Lessor's withholding of such consent shall be determined based on the then
existing circumstances; provided, that Lessor's withholding of its consent shall
be deemed reasonable for all purposes if (i) the  taking of the action that is
the subject of such request, might result (in Lessor's discretion), in (A) an
impairment of Lessor's rights, title or interests hereunder or under any
Schedule or other Lease Document, or to the Equipment, or (B) expose Lessor to
any Claims or Impositions, or (ii) Lessee fails to provide promptly to Lessor
any filings, certificates, opinions or indemnities required by Lessor as a
condition to such consent.  (l) There is no restriction (either express or
implied) on any disclosure or dissemination of the tax treatment or tax
structure of the transactions contemplated by this Lease or any documents
executed in connection herewith.Further, each party hereto acknowledges that it
has no proprietary rights to any tax matter or tax idea or to any element of the
transaction structure contemplated by this Lease; and each party hereto (and any
employee, representative or agent of any party hereto) may disclose to any and
all persons (without limitation of any kind), the Federal tax treatment and
Federal tax structure of the transaction contemplated by this Lease. This
Section 18(l) is intended to cause the transaction contemplated by this Lease to
be treated as not having been offered under conditions of confidentiality for
purposes of Section 1.6011-4(b)(3) (or any successor provision) of the Treasury
Regulations promulgated under Section 6011 of the Code and Section 6111 of the
Code and the Treasury Regulations promulgated thereunder; and shall be construed
in a manner consistent with such purpose.  Lessee nor any of its affiiates will
in the future issue any press release or other public disclosure using the  name
of Lessor or its affiliates or referring to this Agreement or the other Lease
Documents without atleast five (5) Business Days' prior notice to Lessor and
without the prior written consent of Lessor unless (and only to the extent that)
such Lessee or affiliate is required to do so under law and then.in any event,
such Lessee or affiliate will consult with Lessor before issuing such press
release or other public disclosure. Notwithstanding the foregoing, any Lessee
may make public disclosures with respect to the transactions contemplated by the
Lease Documents in connection with all regular and periodic reports (including
without limitation any Form 8-Ks) and all registration statements and
prospectuses, if any, filed by Lessee with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority. Lessee hereby authorizes Lessor and its affiliates to make mention of
lessor's participation in this transaction in its marketing, sales materials,
printed media, tombstones or web-based material.

 

19.  DEFINITIONS AND RULES OF CONSTRUCTION. (a) The following terms when used in
this Lease or in any of the Schedules have the following meanings:(1)
"affillate": with respect to any given person, shall mean (i) each person that
directly or indirectly owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, five (5) percent or more of the voting stock,
membership interest or similar equity interest having ordinary voting power in
the election of directors or managers of such person, (ii) each person that
controls, is controlled by, or is under common control with, such person, or
(ii) each of such person's officers, directors, members, joint venturers and
partners.  For the purposes of this definition, "control" of a person means the
possession,directly orindirectly, of the power to direct or cause the direction
of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; (2) "applicable law" or "law": any law,
rule, regulation, ordinance, order, code, common law, interpretation, judgment,
directive, decree, treaty, injunction, writ, determination, award, permit or
similar norm or decision of any governmental authority; (3) "AS IS, WHERE IS":
AS IS, WHERE IS, without warranty, express or implied, with respect to any
matter whatsoever. (4) "business day": any day, other than a Saturday, Sunday,
or legal holiday for commercial banks under the laws of the state of the
Lessor's notice address: (5) "governmental authority": any federal, state,
county, municipal, regional or other governmental authority, agency, board,
body, instrumentality or court, in each case, whether domestic or foreign: (6)
"person": any individual, corporation, limited liability entity, partnership,
joint venture, or other legal entity or a governmental authority, whether
employed, hired, affiliated,. owned, contracted with, or otherwise related or
unrelated to Lessee or Lessor; and (7) "UCC" or "Uniform Commercial Code": the
Uniform Commercial Code as in effect in the State or in any other applicable
jurisdiction; and any reference to an article (including Article 2A) or section
thereof shall mean



AJM 2024258 .v2 121912010 10:46 AM TL

12


 

the corresponding article or section (however termed) of any such applicable
version of the Uniform Commercial Code.

(b) The following terms when used herein or in any of the Schedules shall be
construed as follows:(1) "herein", "hereof," "hereunder," etc.: in, of, under,
etc. this Lease or such other Lease Document inwhich such term appears (and not
merely in, of, under, etc. the section or provision where the reference occurs);
(2) "includlng": means including without limitation unless such term is followed
by the words "and limited to," or similar words; and (3) "or'': at least one,
but not necessarily only one, of the alternatives enumerated.  Any defined term
used in the singular preceded by "any" indicates any number of the members of
the relevant class.  Any Lease Document or other agreement or instrument
referred to herein means such agreement or instrument as supplemented and
amended from time to time.  Any reference to Lessor or Lessee shall include
their permitted successors and assigns.  Any reference to an applicable law
shall also mean such law as amended, superseded or replaced from time to time.

 

20. RIDERS.  Riders Nos. 1through 3 attached hereto are incorporated in this
Lease.










[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

















































































































































AJM 2024258 .v2 1219/2010 10:46 AM:TL

13





IN WITNESS WHEREOF, the parties hereto have caused this Master Lease Agreement
to be duly executed as of the day and year first above set forth.







NATIONS FUND I. LLC

Lessor







By:       /S/DENNIS J. BICKERSTAFF

 

Name:   DENNIS J. BICKERSTAFF

 

Title:     EXECUTIVE VICE PRESIDENT

 







101 Merritt Seven

Norwalk, Connecticut 06851

Facsimile (203) 939-1597

 

 

Hll TECHNOLOGIES.INC.

Lessee




[masterleaseagreementnef001.jpg] [masterleaseagreementnef001.jpg]




710 North Post Oak Road, Suite 400

Houston, TX 77024

Facsimile: (713) 821-3225




Form of Organization: Corporation Jurisdiction of Organization: Delaware

Federal Employer Identification No. 03-0453686


















































































































AJM 2024258.v2 121912010 10:46 AM :TL

14



